DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 8,247,055) in view of Jiang et al. (US 8,585,855).
Regarding claim 1, Jiang ‘055 teaches a double-sided tape consisting of a carbon nanotube structure (at least one carbon nanotube film 220, See Abstract, col. 8, lines 57-67, Fig. 6) inherently with two bonded surfaces, wherein the carbon nanotube structure consists of two or more layers of super-aligned carbon nanotube films overlap and parallel to each other (col. 4, lines 24-49, Fig. 3), each of the layers of super-aligned carbon nanotube films consists of a plurality of carbon nanotubes (col. 3, lines 57-62), a length of each of the plurality of carbon nanotubes is approximately 50 microns to approximately 5 millimeters (col. 6, lines 15-19) which overlaps the claimed range of longer than 300 micrometers, the plurality of carbon nanotubes extend substantially along an extending direction, the extending direction is substantially parallel to the two bonded surfaces (col. 4, lines 34-49).
While Jiang ‘055 does not explicitly disclose carbon nanotube structure consisting of super-aligned carbon nanotube films having the number of layers as claimed, Jiang et al. does disclose carbon nanotube structure consisting of two of more carbon nanotube films (col. 8, lines 60-64). Therefore, it would have been obvious to one of ordinary skill in the art to choose any number of layers of super-aligned carbon nanotube films, including that presently claimed, and thereby arrive at the present invention, absent evidence of criticality.
Jiang ‘055 discloses carbon nanotube array is essentially free of impurities (col. 6, lines 8-11) but fails to teach the specific purity of each of the plurality of carbon nanotubes.
However, Jiang ‘855 teaches a double-sided tape consisting of a carbon nanotube layer, i.e. structure, wherein the carbon nanotube structure consists of at least two carbon nanotube layers of super-aligned carbon nanotube films overlap and parallel to each other, wherein the carbon nanotubes have a high purity (col. 5, line 46-col. 6, line 6).
It would have been obvious to one of ordinary skill in the art to choose a purity, including that presently claimed, in order to achieve the desired adhesiveness, including having the carbon nanotube film be adhered directly to a surface of the substrate (Jiang ‘855, col. 5, line 64-col. 6, line 6).
Given that Jiang ‘055 in view of Jiang ‘855 teach double-sided tape, including materials and structure, identical to that presently claimed, it is clear that the double-sided tape would inherently have an application temperature range as presently claimed, absent evidence to the contrary.
 The recitation in the claims that each of the two bonded surfaces of the carbon nanotube structure is “in direct contact with an object to be bonded” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jiang ‘055 in view of Jiang ‘855 disclose carbon nanotube structure as presently claimed, it is clear that the carbon nanotube structure of Jiang ‘055 in view of Jiang ‘855 would be capable of performing the intended use, i.e. be in direct contact with an object to be bonded, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
Regarding claim 27, given that Jiang ‘055 in view of Jiang ‘855 does not disclose the presence of organic solvent, Jiang ‘055 is considered to teach wherein the double-sided tape contains no organic solvent, absent evidence to the contrary.
Regarding claim 28, given that Jiang ‘055 in view of Jiang ‘855 discloses double-sided tape, including materials and structure, identical to that presently claimed, it is clear that the double-sided tape would inherently be capable of adhering only by van der Waals force as claimed, absent evidence to the contrary.
Regarding claim 29, the recitation in the claims that the double-sided tape is “configured to bond an object having a surface roughness less than or equal to about 1.0 micrometer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jiang ‘055 in view of Jiang ‘855 disclose double-sided tape as presently claimed, it is clear that the double-sided tape of Jiang ‘055 in view of Jiang ‘855 would be capable of performing the intended use, i.e. configured to bond an object having a surface roughness less than or equal to about 1.0 micrometer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 30, Jiang ‘055 teaches wherein the double-sided tape is a free-standing film (col. 4, lines 17-20).
Regarding claim 31, given that Jiang ‘055 in view of Jiang ‘855 discloses double-sided tape, including materials and structure, identical to that presently claimed, it is clear that wherein objects bonded together by the double-sided tape would be capable of being separable from each other with a nominal pull force without requiring thermal or chemical forces, absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 06/03/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite each of the 10 to 15 layers of super-aligned carbon nanotube films “consists of” a plurality of carbon nanotubes, “a purity of each of the plurality of carbon nanotubes is greater than or equal to 99.9%”, and “the carbon nanotube structure is a double-sided tape”.
Applicant argues that Jiang does not involve the carbon nanotube film can be used as double-sided tape at all.
However, Jiang explicitly discloses the carbon nanotube film is adhesive and can directly adhere onto substrate (col. 7, lines 52-54). Therefore, the carbon nanotube film of Jiang can be considered a double-sided tape.
Applicant argues that Jiang fails to disclose "a purity of each of the plurality of carbon nanotubes is greater than or equal to 99.9%" as recited in amended claim 1. Therefore, before the time of present application, it is unpredictable for one of ordinary skill in the art that the carbon nanotube structure can be a double-sided tape as recited by amended claim 1. 
It is agreed that Jiang ‘055 does not explicitly disclose the specific purity of the plurality of carbon nanotubes which is why Jiang ‘855 is used in combination with Jiang ‘055 as set forth above. It is also noted that Jiang ‘055 does disclose the carbon nanotube array is essentially free of impurities (col. 6, lines 8-11).
Applicant argues that paragraph [0028] and Fig. 8 of the present application disclose when the number of the super-aligned carbon nanotube films is larger than 15 layers, an increase rate of the adhesion between the silicon wafer and the thermal silicon oxide wafer decreases with the increase in the number of layers of the super-aligned carbon nanotube films. Therefore, the number of layers of the super-aligned carbon nanotube films is 10 to 15 is criticality.
However, the data is not persuasive given that there is no data regarding the specific materials used to make the tapes tested in Fig. 8. Therefore, it is not clear the tapes are commensurate in scope with the scope of the present claims or there is proper side-by-side comparison. It is suggested that the data is presented in the form of a declaration. 
Further, the data is not commensurate in scope with scope of the present claims given that the data tests tapes adhered to specific substrates of a silicon wafer and a thermal silicon oxide wafer while the present claim is open to any type of surfaces. Therefore, it is not clear the same results would occur with any type of surface. Further, the present claims are only drawn to tape not to tape bonded between silicon wafer and thermal silicon oxide wafer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787